567 F.2d 1276
UNITED STATES of America, Plaintiff-Appellant,v.The STATE OF MISSISSIPPI et al. (Laurel Municipal SeparateSchool District), Defendants-Appellees.
No. 76-4398.
United States Court of Appeals,Fifth Circuit.
Feb. 1, 1978.

J. Stanley Pottinger, Asst. Atty. Gen., U. S. Dept. of Justice, Thomas M. Keeling, Steven H. Gurwin, Ed. Section, Civil Rights Div., Dept. of Justice, Washington, D. C., Robert E. Hauberg, U. S. Atty., Jackson, Miss., Brian K. Landsberg, Dept. of Justice, Washington, D. C., for plaintiff-appellant.
William Deavours, Laurel, Miss., for defendants-appellees.
Appeal from the United States District Court for the Southern District of Mississippi.
Before COLEMAN, TJOFLAT, and FAY, Circuit Judges.
PER CURIAM:


1
This school desegregation case was orally argued in New Orleans on December 16, 1977.  We remand for further proceedings.


2
The case involves the desegregation of the elementary schools of the Laurel Municipal School District, Laurel, Mississippi.


3
The most recent order of the District Court discussed in detail the rather extreme physical difficulties involved in the desegregation of these facilities.  The daily safety of the elementary school students in going from one facility to another is involved.  The District Court came to no resolution of the difficulties and, to date, the arrangement of the elementary school system has remained unchanged for about seven years.


4
The latest available statistics on the racial composition of these schools reflect the following:


5
             Black  White
             -----  -----
Mason
Elementary       5    299
Lamar
Elementary      44    186
Prentiss
Elementary       7    233
Stainton
Elementary      78    182
Nora Davis
Elementary     308      0
Sandy Gavin
Elementary     306      0
Oak Park
Elementary     350      0


6
These statistics reflect that three of the seven elementary schools are all black.  Except for twelve students, Mason and Prentiss are all white.


7
In this state of the record, we have no choice but to remand the case to the District Court for further proceedings, see, e. g., Lee v. Demopolis City School System, 5 Cir. 1977, 557 F.2d 1053; United States v. Columbus Municipal Separate School District, 5 Cir. 1977, 558 F.2d 228.1


8
We indicate no opinion as to which, if any, of the desegregation alternatives are to be used keeping in mind, however, the requirements of the Constitution and the best interests of the educable children.  We are not unaware of the possibility that, contrasted with existing proposals which apparently are several years old, a completely fresh approach may offer a better solution, but a solution must indeed be found and implemented in time to become fully operative at the beginning of the 1978 school year.


9
Therefore,


10
The orders and judgments of the District Court dated July 3, 1975, are VACATED and the cause is REMANDED.


11
The District Court, with no further delay, shall proceed to the consideration and adoption of a plan for the desegregation of the said elementary schools which will comport with the requirements of the Constitution of the United States, to be fully operative at the beginning of the 1978 school year.


12
Such plan must be completed and adopted no later than May 1, 1978.



1
 See, also, Lemon v. Bossier Parish School Board, 5 Cir. 1978, 556 F.2d 985